        Case 1:19-cv-00712-KG-SCY Document 13 Filed 07/17/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO


ROCCO DOMINIC TINOCO,

        Plaintiff,

v.                                                          Case No. 19-cv-0712 KG-SCY

UNITED STATES OF AMERICA, et al,

        Defendants.

                                        FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and Order

filed contemporaneously herewith, the Court issues its separate judgment finally disposing of this

civil case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Civil Rights Complaint

(Doc. 1) is dismissed with prejudice.




                                             _________________________________
                                             UNITED STATES DISTRICT JUDGE
